UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 13, 2014 CORMEDIX INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-34673 20-5894890 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 745 Rt. 202-206, Suite 303, Bridgewater, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (908) 517-9500 (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.Other Events. On January 13, 2014, CorMedix issued a press release announcing the establishment of letters of intent for the importation, sales, marketing and distribution of the Neutrolin® catheter lock solution with two leading Middle East distributors, as well as the establishment of a Sales and Marketing Oversight Committee of our Board of Directors. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release dated January 13, 2014. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CORMEDIX INC. Date: January 13, 2014 By: /s/Randy Milby Name:Randy Milby Title:Chief Executive Officer 3
